  Case 4:21-cv-04037-LLP Document 19 Filed 04/13/21 Page 1 of 2 PageID #: 70




                                UNITED STATES DISTRICT COURT

                                  DISTRICT OF SOUTH DAKOTA

                                       SOUTHERN DIVISION


SAMUEL LEEK SALPATORIA,                                               4:21-CV-04037-LLP

                                  Plaintiff,

                  vs.                                    ORDER REQUIRING PLAINTIFF TO FILE
                                                            A CERTIFIED PRISONER TRUST
CHAD WINKEL, OFFICER; JOSEPH                             ACCOUNT REPORT OR PAY THE FULL
LARSON, OFFICER; CATHERINE ANNE                                      FILING FEE
WOOD, TEE ARCHAMBEAU, JOSHUA
FELOY, ANGELA STIENCKE, STEPHANIE
HARMINTON, JOSHUA KELIMEK, KIM
IPPOICOTTA, REBECCA SCHIELFFER,
ROBERT KEVIN, LT. MARY, LT. MIKE,
OFFICER GOURG,

                                  Defendants.


          Plaintiff, Samuel Leek Salpatoria, filed a pro se civil rights lawsuit under 42 U.S.C. § 1983.

Doc. 1. This case was originally filed in the United States District Court District of Minnesota but

was later transferred to this Court. At the time of filing this action, Salpatoria was an inmate at the

Freeborn County Adult Detention Center in Albert Lea, Minnesota, but his allegations are against

individuals employed at the Mike Durfee State Prison in Springfield, South Dakota. Doc. 1 at 3-4.

Salpatoria moves for leave to proceed in forma pauperis but did not file “a certified copy of the trust

fund account statement (or institutional equivalent) for the prisoner for the 6-month period

immediately preceding the filing of the complaint” as is required. 28 U.S.C. § 1915 (emphasis added);

Doc. 2.

          In order for the Court to determine whether Salpatoria’s motion for leave to proceed in forma

pauperis should be granted or denied, the Court must have a copy of a certified prisoner trust account
  Case 4:21-cv-04037-LLP Document 19 Filed 04/13/21 Page 2 of 2 PageID #: 71




report. See In re Prison Litig. Reform Act, 105 F.3d 1131, 1132 (6th Cir. 1997) (“If an inmate not

paying the full filing fee fails to provide an affidavit of indigency or trust account statement, the district

court shall notify the prisoner of the deficiency and the prisoner shall have thirty (30) days from the

date of the deficiency order to correct the error or pay the full filing fee. If the prisoner does not comply

with the district court’s directions, the . . . district court must then order the case dismissed for want of

prosecution.”); see also Perry v. Boston Sci. Family, 2012 WL 694713, at *2 (D. Minn. Feb. 9, 2012),

report and recommendation adopted, 2012 WL 694700, at *1 (D. Minn. Mar. 1, 2012) (collecting

cases holding dismissal appropriate when pro se litigant fails to comply with pauper requirements and

court orders). Salpatoria must file a certified prisoner trust account report by May 10, 2021. Failure to

comply with this Court’s order will result in dismissal without prejudice of Salpatoria’s complaint.

        Accordingly, it is ORDERED:

        1. That the Clerk of Court mail this order and a blank copy of a prisoner trust account report to

           Salpatoria.

        2. That Salpatoria must return a certified prisoner trust account report and return it by May 10,

           2021. Failure to file the prisoner trust account report by May 10, 2021, will result in

           dismissal without prejudice of the complaint. In the alternative, if Salpatoria does not file a

           certified prison trust account report as ordered, then he must pay the full filing fee of $402.00

           by May 10, 2021.

        DATED April 13, 2021.

                                                  BY THE COURT:


  ATTEST                                          __________________________________________
  MATTHEW W. THELEN, CLERK                        Lawrence L. Piersol
                                                  United States District Judge
  _________________________



                                                          2
